PER CURIAM.
On the previous appeal of Miller, 5 Cir., 128 F.2d 519, 520, we reversed the judgment holding that the court below had jurisdiction to correct its record to show what sentence was really pronounced, “and to make the record consistent and clear as to what punishment is to be served”. On remand the trial court, with Miller before it, after he had amended his motion by asserting there was another unrecorded sentence, complied with the mandate of this court and clarified its record so that it now clearly appears that Miller was sentenced as of Jan. 14, 1939, to serve three and one-half years on count one and five years on count two in Criminal Cause No. 9391, the sentences to run consecutively and not concurrently, with five year sentences on other counts to run concurrently with each other and with the sentences on counts one and two. All confusing entries in the minutes have been expunged. There is no bill of exceptions. The record on appeal shows no error.
The judgment is affirmed.